Interim Decision #1609

NIATama or YEN
In Visa Petition Proceedings
A-12572684
Deckled by District Director February . 02, 1086'

Since a geneticist is a member of the professions within the meaning of section
101(a) (32), immigration and Nationality Act, as amended by P.L. 89-230, a
visa petition is approved to accord beneficiary, a qualified geneticist, preference classification under section 203(a) (3) of the Act.

The beneficiary is a 28-year-old citizen of China who is presently
in the United States. The petitioner seeks to classify the beneficiary as a preference immigrant under section 203(a) (3) of the
Immigration and Nationality Act, as amended by the Act of October 3, 1965 (Public Law 89-236). That section provides that preference classification thereunder may be given "to qualified immigrants who are members of the professions, or who because of their
exceptional ability in the sciences or the arts will substantially benefit prospectively the national economy, cultural interests, or welfare
of the United States." '
Section 101(a) (32) of the Act, as amended, provides that: "The

term `profession' shall include but not be limited to arehitects engi'
neers, lawyers, physicians, and teachers in elementary or secondary
schools, colleges, academies, or seminaries."
Section 204(a) of the Act, as amended, provides that ". . . any
alien desiring to be classified as a preference immigrant under section 203(a) (3) (or any person on behalf of such an alien) . . . may
file a petition with the Attbrney General for such classification." It
should be noted that, while the beneficiary is presently employed by
the petitioner, an employer-employee relationship is not required
between the petitioner and the beneficiary. Under the provisions of
section 204(a), supra, the beneficiary could have elected to file the
visa petition in his own !behalf.
Under the provisions of sections 204.1(c) and 204.2(f), Title 8,
Code of Federal Regulations, there must be submitted with the

694

Interim Decision. #1609
petition Form ES-575A, Application for Alien Employment Certifi-

cation, executed in accordance with the, instructions for-the completion of that form and. accompanied. by evidence of the beneficiary's
qualifications as specified in those instructions. The petitioner has
complied with that -requirement. The Form ZS-57 i and accompanying evidence, 'showing that -the beneficiary bad completed all
the requirements for a doctor of philosophy degree. in biochemical
genetics in November 1965 and will receive that degree from the
University of North Carolina in dime 1966, and..that. he had been
employed as a • geneticist by ;the petitioner since-December 1965,
were forwarded by the office to the Bureau of Employment Security,
Department of Labor. That Department has returned the evidence
and the Form ES-575A endorsed to show that the certification required by section 212(a) (14) of the Immigration and Nationality
Act, as amended by Public Law 89-236, has been issued. The
certification is to the effect that there is a shortage of persons in
the United States available to perform the services for which the
beneficiary is qualified,and that the beneficiary's employment in his
vocation will not adversely affect the wages and working conditions
of persons similarly employed in this country.
The beneficiary's vocation, that of a geneticist, is not specifically
named. in. section 101(a) (32) of the Act as a professiOn. In determining 'whether that vocation may be considered as a profession,
has been made to the Dictionary of Ocoupationcil Titles
1965, Volume I, Definition of Titles, Third Edition, published. by
the United States Departinent of Labor. The vocation "geneticist"
is defined therein at page 331 as follows: "Studies inheritance and
variation of characteristics in all forms of life: Pirforms experiments to determine laws, mechanisms, and environmental factors in
origin, transmission and development of inherited traits! Analyses
determinants responsible for specific inherited traits, such as color
differences, disease resistance, and size to improve strength, rate of.
maturity, fertility, and other desirable traits. Devises methods for
altering or producing new traits, making use. of chemicals, heat,
light, and other means."
Volume II of the above publication lists the vocation of "geneticist" as an occupation within the biological sciences engaged in
scientific research and indicates, at page 466, that "A bachelor's
degree with a major hi the specialty area is the minimum requirement for entrance into the field, with graduate degrees needed for
more responsible research work and teachi g. A master's degree
usually qualifies an individual for a position in applied research and
for a laboratory teaching position in a -college, university, or in695

Interim Decision #1609
dustrial research setting. A Ph. D. is generally required for a
•
position in basic. research and more advanced entry positions."
The high degree of education required for entry into this scientific
field, as comparable to the degree of education required for the

specific, professions named in section 101(a) (32), supra. Accordingly,it is concluded that the applicant is a qualified member of the

• professions. He is, and intends to continue, in the field of genetics:
The certification of the Secretary of Labor required by section 212
(a) (14) of the Act, as amended, has been issued. .
it is ordered that the petition be and is hereby approved.

696

